FOR IMMEDIATE RELEASE NORWOOD FINANCIAL CORP. ANNOUNCES FIRST QUARTER EARNINGS Honesdale, Pennsylvania - April 22, 2016 Lewis J. Critelli, President and Chief Executive Officer of Norwood Financial Corp. (Nasdaq Global Market – NWFL) and its subsidiary, Wayne Bank, announced earnings of $1,876,000 for the three months ended March 31, 2016 which represents a decrease from the $2,041,000 recorded during the same three-month period of last year.The decrease was principally due to a higher level of gains on sales of securities in the 2015 period.Earnings per share on a fully diluted basis were $0.51 in the first quarter of this year compared to $0.55 in the first quarter of 2015.The annualized return on average assets was 1.00% in the first quarter of 2016 and the annualized return on average equity was 7.33%, compared to 1.15% and 8.22%, respectively, in the first quarter of 2015. Total assets were $760.1 million as of March 31, 2016, an increase of $25.7 million, or 3.5%, compared to the prior year total.Total loans increased $46.8 million compared to March 31, 2015 consisting of a $33.7 million increase in commercial lending and $13.1 million of growth in retail loans.Total deposits decreased $9.7 million over the past twelve months due to a $25.8 million reduction in jumbo time certificates of deposit from local school districts related to delays in state funding.All other deposits increased $16.1 million including an $11.8 million increase in demand deposits.Stockholders’ equity increased $2.2 million during the past year, due principally to the retention of earnings and an increase in accumulated other comprehensive income. Non-performing assets totaled $9.7 million or 1.28% of total assets at March 31, 2016 comprised of $6.9 million of non-performing loans and $2.8 million of foreclosed real estate owned, compared to $10.0 million of non-performing assets or 1.33% of total assets at December 31, 2015.As of March 31, 2015, non-performing assets totaled $7.4 million.Net charge-offs for the three-month period ending March 31, 2016 were $107,000 compared to $488,000 of net charge-offs in the first quarter of last year.Based on the current composition of the loan portfolio, management determined that it would be prudent to provide additional reserves and added $450,000 to the allowance for loan losses in the current period compared to $620,000 during the same period of last year.The increased provision for loan losses in 2015 reflected the higher level of net charge-offs.The allowance for loan losses was 1.35% of total loans outstanding on March 31, 2016 compared to 1.30% on December 31, 2015 and 1.16% on March 31, 2015. Net interest income (fully taxable equivalent) was $6,534,000 during the first quarter of 2016 which is $68,000 lower than the comparable three-month period of last year.A $58.4 million increase in average loans outstanding had a positive impact on net interest income (fte) but a 40 basis point reduction in average loan yields offset much of the increase.Interest income fte was also impacted by the $17.4 million decrease in average investment securities as many securities were sold to fund the loan growth.The yield on interest-earning assets decreased 22 basis points compared to the prior year while the cost of funds increased two basis points.As a result, the net interest margin (fte) decreased from 3.94% to 3.70% compared to the quarter ended March 31, 2015.In comparison to the quarter ended December 31, 2015, the net interest margin (fte) decreased from 3.73% to 3.70%. Other income totaled $1,067,000 in the first quarter of 2016 compared to $1,279,000 during the same period of last year.The decrease can be attributed to a $235,000 decrease in net gains on the sales of loans and securities.All other components of other income increased $23,000, net. Operating expenses totaled $4,349,000 in the first quarter and were $162,000 higher than the same period of last year.Salaries and employee benefit costs rose $166,000 over the same period of last year due primarily to a $78,000 increase in health care costs and a $57,000 increase in salary expense.Foreclosed real estate costs were $127,000 lower than the same period of last year, while all other operating costs increased $123,000 net. Mr. Critelli stated that “Our first quarter results provide a good start for 2016 and are in-line with our budget.Net interest income improved over the prior quarter, while credit quality ratios and costs also show improvement.Our net interest margin exceeds peer banks, core operating expenses are well controlled and our capital base remains above regulatory “well capitalized” targets.We are currently focused on our pending acquisition of Delaware Bancshares, Inc., including the integration of twelve new offices into the Wayne Bank system.The transaction is expected to close in the third quarter pending various approvals.For additional information on the transaction, please visit our website at www.waynebank.com/stockholder services.We continue to search out opportunities available to us, and we look forward to serving our growing base of stockholders and customers as our local economy rebounds from the extended economic downturn.” Norwood Financial Corp. is the parent company of Wayne Bank which operates from fifteen offices throughout Wayne, Pike, Monroe and Lackawanna Counties, Pennsylvania.The Company’s stock is traded on the Nasdaq Global Market under the symbol “NWFL”. Forward-Looking Statements. The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believes”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in federal and state laws, changes in interest rates, risks associated with the acquisition of Delaware Bancshares, Inc., the ability to control costs and expenses, demand for real estate, government fiscal policies, cybersecurity and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Non-GAAP Financial Measures This release references tax-equivalent net interest income, which is a non-GAAP (Generally Accepted Accounting Principles) financial measure.Tax-equivalent net interest income is derived from GAAP using an assumed tax rate of 34%.We believe the presentation of net interest income on a tax–equivalent basis ensures comparability of net interest income arising from both taxable and tax-exempt sources and is consistent with industry practice.The following reconciles net interest income to net interest income on a fully taxable equivalent basis: (dollars in thousands) Three months ended March 31, Net interest income $ $ Tax equivalent basis adjustment using 34% marginaltax rate 295 Net interest income on a fully taxable equivalent basis $ $ 6,602 Contact: William S. Lance Executive Vice President & Chief Financial Officer Norwood Financial Corp 570-253-8505 www.waynebank.com NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (dollars in thousands, except share data) (unaudited) March 31 ASSETS Cash and due from banks $ $ Interest-bearing deposits with banks Cash and cash equivalents Securities available for sale Loans receivable Less: Allowance for loan losses Net loans receivable Regulatory stock, at cost Bank premises and equipment, net Bank owned life insurance Foreclosed real estate owned Accrued interest receivable Goodwill Other intangible assets Deferred tax asset Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing demand $ $ Interest-bearing Total deposits Short-term borrowings Other borrowings Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common Stock, $.10 par value, authorized 10,000,000 shares issued:2016: 3,724,668 shares, 2015:3,718,018 shares Surplus Retained earnings Treasury stock, at cost: 2016: 35,649 shares, 2015: 38,972 shares ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ NORWOOD FINANCIAL CORP. Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) Three Months Ended March 31, INTEREST INCOME Loans receivable, including fees $ $ Securities Other 1 4 Total Interest income INTEREST EXPENSE Deposits Short-term borrowings 39 12 Other borrowings Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities Net realized gains on sales of securities 64 Gains on sales of loans, net 30 18 Earnings and proceeds on life insurance policies Other Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment Data processing Taxes, other than income Professional fees FDIC Insurance assessment 95 Foreclosed real estate owned 31 Other Total other expenses INCOME BEFORE TAX INCOME TAX EXPENSE NET INCOME $ $ Basic earnings per share $ $ Diluted earnings per share $ $ NORWOOD FINANCIAL CORP. Financial Highlights (Unaudited) (dollars in thousands, except per share data) For the Three Months Ended March 31 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) % % Net interest margin (fully taxable equivalent) % % Return on average assets % % Return on average equity % % Basic earnings per share $ $ Diluted earnings per share $ $ As of March 31 Total assets $ $ Total loans receivable Allowance for loan losses Total deposits Stockholders' equity Trust assets under management Book value per share $ $ Equity to total assets % % Allowance to total loans receivable % % Nonperforming loans to total loans % % Nonperforming assets to total assets % % NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (unaudited) (dollars in thousands) March 31 December 31 September 30 June 30 March 31 ASSETS Cash and due from banks $ Interest-bearing deposits with banks Cash and cash equivalents Securities available for sale Loans receivable Less: Allowance for loan losses Net loans receivable Regulatory stock, at cost Bank owned life insurance Bank premises and equipment, net Foreclosed real estate owned Goodwill and other intangibles Other assets TOTAL ASSETS $ . . . LIABILITIES Deposits: Non-interest bearing demand $ Interest-bearing deposits Total deposits Other borrowings Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ NORWOOD FINANCIAL CORP. Consolidated Statements of Income (unaudited) (dollars in thousands, except per share data) March 31 December 31 September 30 June 30 March 31 Three months ended INTEREST INCOME Loans receivable, including fees $ Securities Other 1 1 3 8 4 Total interest income INTEREST EXPENSE Deposits Borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities 99 Net realized gains on sales of securities 64 63 Gains on sales of loans, net 30 61 13 12 18 Earnings and proceeds on life insurance policies Other 90 Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment, net Foreclosed real estate owned 31 47 FDIC insurance assessment 65 95 Other Total other expenses INCOME (LOSS) BEFORE TAX ) INCOME TAX EXPENSE (BENEFIT) ) NET INCOME $ Basic earnings per share $ Diluted earnings per share $ Book Value per share $ Return on average equity (annualized) % Return on average assets (annualized) % Net interest spread (fte) % Net interest margin (fte) % Allowance for loan losses to total loans % Net charge-offs to average loans (annualized) % Nonperforming loans to total loans % Nonperforming assets to total assets % %
